Exhibit 10.1

 

GLOBALSTAR, INC.

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

FOR MEMBERS OF THE BOARD OF DIRECTORS UNDER

 

AMENDED AND RESTATED 2006 GLOBALSTAR, INC.

EQUITY INCENTIVE PLAN

 

THIS AWARD AGREEMENT (“Agreement”), is entered into as of November 14, 2008 (the
“Grant Date”), by and between GLOBALSTAR, INC., a Delaware corporation (the
“Company”), and                                    (“Director”).

 

1.                                      GRANT.  In accordance with Resolutions
adopted by Unanimous Consent of its Board of Directors (the “Board”) effective
on the Grant Date, the Company hereby awards Director, subject to and in
accordance with the terms and conditions of this Agreement and the Amended and
Restated 2006 Globalstar, Inc. Equity Incentive Plan (as amended or restated
from time to time, the “Plan”), a total of Two Hundred Thousand (200,000)
non-qualified stock options (“Options”), each Option to purchase one share of
the Company’s Common Stock, par value $0.0001 per share (a “Share”), at the
option price (“Option Price”) of $0.38 per share, which is the NASDAQ closing
bid price for a Share on the Grant Date.

 

2.                                      CONSIDERATION.  The award made by this
Agreement is in consideration and full satisfaction of past and future service
by Director as a member of the Board (“Service”).

 

3.                                      VESTING; FORFEITURE.

 

(a)                                  The Options are fully vested on the Grant
Date; provided, however, that a specified number of the Options, as set forth in
the table appended hereto as Schedule 3(a) (“Forfeiture Table”), shall remain
subject to the Condition of Forfeiture as defined in Section 3(b).  Upon the
occurrence of the Condition of Forfeiture, after the date of this Agreement but
before the then next-to-expire date on the Forfeiture Table, the applicable
number of Options shown on the Forfeiture Table shall without notice
automatically and immediately be divested, forfeited, and become null and void. 
For example, if the Condition of Forfeiture should occur on December 31, 2008,
the number of Options not subject to the Condition of Forfeiture would be
104,167 and the remaining subject to the Condition of Forfeiture would be
95,833.  Likewise, if the Condition of Forfeiture should occur on January 1,
2009, the number of options not subject to the Conditions of Forfeiture would be
108,334 and the remaining subject to the Condition of Forfeiture would be
91,666.

 

(b)                                 The “Condition of Forfeiture” is that the
Director’s Service shall terminate because:  (i) Director voluntarily resigns
from Service as a member of the Board; or (ii) Director, at the expiration of
the Director’s current term as a member of the Board has not been nominated for
an additional term as a member of the Board because the Director has voluntarily
informed (or, having

 

--------------------------------------------------------------------------------


 

been nominated for an additional term, Director subsequently voluntarily
informs) the Board that the Director will not continue in Service after
expiration of the Director’s term, or (iii) at any time, regardless of whether
Director has been nominated for an additional term, Director either resigns for
“Cause” (as defined in Section 4), or is requested, by notice as specified
below, by the Chairman of the Board or by a majority of Board members to resign,
from Service for Cause.  For purposes of determining when a Condition of
Forfeiture has occurred under (i) or (ii) if this Section 3(b), the term “Board”
includes informing the Chairman of the Board or of any committee of the Board
having authority to make or recommend nominations for members of the Board.

 

(c)                                  For avoidance of doubt, the intention of
this Agreement is that any failure of Director to continue in Service that is
directly and solely attributable to reasons (i), (ii), or (iii) under
Section 3(b) shall automatically and immediately result in the Condition of
Forfeiture lapsing and all Options no longer being subject to forfeiture.  For
example, and not by way of limitation:

 

(i)                                     failure of Director, having been so
nominated, to achieve re-election by the requisite vote of the Company’s
stockholders shall result in the Condition of Forfeiture lapsing unless the
Director shall have been notified in writing prior to the vote of the
stockholders becoming final, that the Director is being requested to resign for
Cause;

 

(ii)                                  failure of Director to continue in Service
because of any reorganization or change in control (as such events are generally
and liberally understood) of the Company shall result in the Condition of
Forfeiture lapsing; and

 

(iii)                               the death of Director or Director’s
permanent and total disability to perform substantially the duties of Director’s
Service shall result in the Condition of Forfeiture lapsing unless the Director
affected shall, prior to the occurrence of death or onset of disability, have
been duly notified in writing that the Director is being requested to resign for
Cause.

 

4.                                      CAUSE.  For purposes of this Agreement,
“Cause” means (i) any act of fraud, theft, or misappropriation of property
relating to the Company; (ii) any material neglect or misconduct by Director in
discharging the ordinary and necessary duties of Service; (iii) any conviction,
or plea of guilty or no contest, by Director for any felony or any other crime
related to Director’s Service and involving moral turpitude; or (iv) any action
or failure to act by Director which results in a penalty or sanction being
levied against Director or the Company by the Securities and Exchange Commission
or the Federal Communications Commission.  Prior to the date that all Options
cease to be subject to forfeiture, the Company shall not, for Cause, either
remove Director from Service, request Director’s resignation, or fail to
nominate Director for an additional term of Service unless the Company first
provides Director with written notice that includes a statement of the acts and
omissions giving rise to the “for Cause” decision, and that provides Director
with an opportunity to be heard by the Board on the subject.  After such notice
and opportunity to be heard have been given, the decision of the Board on the
question of whether Cause exists shall be final and conclusive.

 

2

--------------------------------------------------------------------------------


 

5.                                      COMPLIANCE WITH RULE 16B-3.  The Options
subject to this Agreement have been approved by the Board of Directors in
compliance with Rule 16b-3(d) promulgated under the Securities Exchange Act of
1934.

 

6.                                      EXPIRATION OF OPTIONS.  Subject to
applicable law and the Company’s then-effective insider trading policy, Options
no longer subject to the Condition of Forfeiture may be exercised at any time,
and from time to time, in the manner provided in this Agreement, until five
o’clock p.m., Pacific Standard Time, on November 14, 2018 (the “Expiration
Time”).

 

7.                                      EXERCISE.  Only Options that are not
subject to the Condition of Forfeiture may be exercised.  In order to exercise
any Option, Director must deliver to the Company a written notice at any time
until the Expiration Time indicating the number of Options being exercised,
accompanied by full payment of the Option Price applicable to the exercise. 
Director may exercise Options as often as a notice is given and payment is
tendered in accordance with this Agreement, except that each exercise must be in
the minimum amount of at least 1,000 Options, plus additional amounts of at
least 100 Options, unless the total number of Options not then subject to the
Condition of Forfeiture is less than 1,000, in which case any exercise submitted
by Director must be for not less than all remaining Options.  Director may pay
the Option Price in cash, by transferring to the Company Shares owned by
Director for at least six months prior to the exercise with a Fair Market Value
on the date of exercise equal to or in excess of the Option Price, by delivery
of an irrevocable instruction to a broker approved by the Company of properly
executed instructions, providing for the assignment to the Company of the
proceeds of a sale with respect to some or all of the Shares issued upon
exercise of an Option, or by a combination of the foregoing.  Director shall
have no rights as a stockholder with respect to purchased Shares before the
exercise of an Option and delivery to Director of a certificate evidencing those
Shares or a statement evidencing the entry of the Shares in Director’s name in
book entry form.

 

8.                                      TAXES.  Upon exercise of Options,
Director will become liable for and must pay all applicable U.S. federal, state,
and local taxes resulting from exercise.  Director agrees that the preceding
sentence shall not relieve Director of the obligation to obtain tax advice from
Director’s independent taxation advisor(s).  The foregoing notwith-standing, the
Company may, but shall not be obligated to Director to, withhold all applicable
taxes become due from Director upon exercise of the Options (by withholding of
Shares from delivery or otherwise) from the proceeds of any exercise or from any
directors’ fees or other payments then due or to become due to Director. 
Subject to compliance with applicable law, Director may satisfy the Company’s
tax withholding by the Company in accordance with procedures established by the
Company providing for delivery by Director to the Company or a broker approved
by the Company of properly executed instructions, in a form approved by the
Company, providing for the assignment to the Company of the proceeds of a sale
with respect to some or all of the Shares issued upon exercise of Options.  It
is the intention of the parties that Options, and Shares issued upon exercise of
Options, under this Agreement shall comply with, and/or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
so that no adverse tax consequences of such Section will be imposed upon
Director at the time any exercise of Options.  This Agreement is not intended to
be a qualified plan under the Federal Employee Retirement Income Security Act. 
Nothing in this Agreement shall be construed to be at variance with these
intentions.

 

3

--------------------------------------------------------------------------------


 

9.                                      ADJUSTMENT.  If any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, merger or
consolidation, split-up, spin-off, or other similar corporate transaction or
event occurs prior to exercise of an Option, then the Board or the Compensation
Committee of the Board (the “Committee”) shall adjust the number and kind of
shares subject to the Option and the purchase price of such shares in such
manner as the Committee may deem equitable and appropriate within the limits of
applicable law and NASDAQ or other exchange rules.

 

10.                               TRANSFERABILITY.  Director may not transfer
the Options or Director’s rights under this Agreement other than (i) by will,
(ii) by the laws of descent and distribution applicable to Director’s estate, or
(iii) by grant to the trustee of an irrevocable or living trust for the benefit
of Director and/or Director’s estate or beneficiaries as designated from time to
time in accordance with such trust (a “Permitted Trust”).  Options shall be
exercisable during Director’s lifetime only by Director or by Director’s
guardian, legal representative, or the trustee of a Permitted Trust, and after
Director’s death only by the duly appointed and qualified personal
representative of Director’s estate or the trustee of a Permitted Trust to which
such property or rights have been duly transferred.

 

11.                               LAWS AND REGULATIONS.  No Shares shall be
issued upon exercise of Options unless and until all legal requirements
applicable to the issuance of such shares have been complied with to the
satisfaction of the Board or the Committee.  The Board or the Committee shall
have the right to condition any issuance of Shares to Director hereunder on
Director’s undertaking in writing to comply with such restrictions on the
subsequent disposition of such Shares as the Committee shall deem necessary or
advisable as a result of any applicable law or regulation.

 

12.                               RESERVATION OF REGISTERED SHARES.  As soon as
practicable, the Company shall cause Shares that have been registered under the
Securities Act of 1933, as amended (the “Securities Act”) corresponding in
number to the Options awarded, without regard to possible future forfeiture, to
be reserved by the Company’s registrar and transfer agent for issuance upon
exercise of Options.  The Company shall thereafter use its best efforts to
maintain the effectiveness of such registration and qualification until exercise
or earlier expiration of the Options.

 

13.                               MARKET STANDOFF PERIOD.  Director acknowledges
and agrees that if so requested in connection with any registration of the
offering of any securities of the Company (or any successor) under the
Securities Act, Director will not sell or otherwise transfer any Shares or other
securities of the Company (or a successor) during the 180-day period (or such
other period as may be requested by any underwriter or the Company in writing)
(the “Market Standoff Period”) following the effective date of a registration
statement of the Company (or any successor), any parent corporation (as defined
in Section 424 of the Internal Revenue Code) or any Subsidiary filed under the
Securities Act.  To enforce this restriction, such entity may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

14.                               NOTICES.  Any notices required or permitted
hereunder shall be addressed to the Company at its corporate headquarters, to
the attention of either the Director of Human Resources or the Corporate
Secretary, or to Director at the address then on record with the Company, as the
case may be. Notices shall be effective when delivered

 

4

--------------------------------------------------------------------------------


 

or, if delivery is released, when delivery is attempted in the ordinary course. 
Either party may, by notice to the other given in the manner aforesaid, change
his or its address for future notices.

 

15.                               HEADINGS.  The headings of paragraphs herein
are included solely for convenience of reference and shall not affect the
meaning or interpretation of any of the provisions of this Agreement.

 

16.                               INTERPRETATION.  Nothing in this Agreement
shall be construed to:  (i) confer on Director any right to be granted any
option, right, or benefit other than as set forth herein or at the sole
discretion of the Board or Committee; (ii) confer on Director any rights
whatsoever with respect to Shares except as specifically provided in this
Agreement; (iii) limit in any way the right of the Company terminate Director’s
Service at any time (however such termination may give rise to rights on behalf
of Director as described in the final sentence of this Section [16]; or (iv) be
evidence of any agreement or understanding, expressed or implied, that the
Company or its subsidiaries or affiliates will employ or retain Director in any
position, including without limitation as a member of the Board of Directors, at
any rate of compensation or for any period of time.  In the event that
Director’s Service terminates before November 14, 2018, Director’s rights shall
be limited exclusively to the rights expressly provided for in this Agreement.

 

17.                               GOVERNING LAW: INTERPRETATION.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
California without regard, except as to matters pertaining to estate planning,
to California conflict of laws principles.  It is subject to and shall be
interpreted to be consistent with the Plan.

 

18.                               SUCCESSORS AND ASSIGNS.  This Agreement shall
bind and inure to the benefit of the Company, its successors and assigns, and
Director and Director’s personal representatives and permitted assigns.

 

19.                               AMENDMENT; COUNTERPARTS.  This Agreement may
be amended or modified at any time by an instrument in writing signed by both
parties hereto.  This Agreement and any amendments thereto may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

20.                               SURVIVAL OF AGREEMENT.  To the extent
necessary to carry out the intentions of the parties hereto, the respective
rights and obligations of the parties hereunder shall survive any termination of
this Agreement.

 

 

GLOBALSTAR, INC.

 

 

 

 

 

By:

James Monroe III

 

 

 

 

Title:

Chairman of the Board and

Member of the Board of Directors

 

Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 3(a)

 

FORFEITURE TABLE

 

Number of Options
Not Subject to
Condition of Forfeiture

 

Number of Options
Remaining Subject to
Condition of Forfeiture

 

Until Effective Date of
Non-Forfeiture
Set Forth Below

 

 

 

 

 

 

 

100,000

 

 

100,000

 

 

November 14, 2008

 

104,167

 

 

95,833

 

 

December 1, 2008

 

108,334

 

 

91,666

 

 

January 1, 2009

 

112,500

 

 

87,500

 

 

February 1, 2009

 

116,667

 

 

83,333

 

 

March 1, 2009

 

120,834

 

 

79,166

 

 

April 1, 2009

 

125,000

 

 

75,000

 

 

May 1, 2009

 

129,167

 

 

70,833

 

 

June 1, 2009

 

133,334

 

 

66,666

 

 

July 1, 2009

 

137,500

 

 

62,500

 

 

August 1, 2009

 

141,667

 

 

58,333

 

 

September 1, 2009

 

145,834

 

 

54,166

 

 

October 1, 2009

 

150,000

 

 

50,000

 

 

November 1, 2009

 

154,167

 

 

45,833

 

 

December 1, 2009

 

158,334

 

 

41,666

 

 

January 1, 2010

 

162,500

 

 

37,500

 

 

February 1, 2010

 

166,667

 

 

33,333

 

 

March 1, 2010

 

170,834

 

 

29,166

 

 

April 1, 2010

 

175,000

 

 

25,000

 

 

May 1, 2010

 

179,167

 

 

20,833

 

 

June 1, 2010

 

183,334

 

 

16,666

 

 

July 1, 2010

 

187,500

 

 

12,500

 

 

August 1, 2010

 

191,667

 

 

8,333

 

 

September 1, 2010

 

195,834

 

 

4,166

 

 

October 1, 2010

 

200,000

 

 

- 0 -

 

 

November 1, 2010

 

 

6

--------------------------------------------------------------------------------